DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following addresses applicant’s remarks/amendments dated 3rd June, 2022.  By this amendment, Claim(s) 1, 13, and 14 were amended; Claim(s) 2-3, 5-7, 15-16 and 19-21 are  cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1, 4, 8-14, 17-18 and 22 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7 of 25), filed 3rd June, 2022, with respect to the amended Claim(s) 1, 13, and 14 and deleted Claim(s) 1, 4, 8-14, 17-18, and 22 are fully considered.

Applicant’s arguments (Remarks Pg. 7-9 of 25) with respect to the rejections of Claim(s) 1 and 14 under 35 U.S.C. 112(b) are fully considered and are persuasive in view of the amended claims.  The rejections have been withdrawn.

Applicant’s arguments (Remarks Pg. 9-24 of 25) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. § 103 have been fully considered and are persuasive in view of the amended claims.  The rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 1, Line(s) 26, “cycle-with” has been changed to: --cycle with --.
Authorization for this examiner’s amendment was given in a telephone interview with David Tingey on Thursday, July 7th, 2022.

Allowable Subject Matter
Independent Claim(s) 1, 14, 17, and 22; and Dependent Claim(s) 4, 8-13, and 18, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “selecting one time from a plurality of times when an ultrasonic signal is received by all ultrasonic receivers in the activated state in the current signal cycle, and determining one ultrasonic receiver, whose time for receiving the ultrasonic signal is the selected one time, to be an updated target receiver used for a next signal cycle after the current signal cycle, wherein each of all ultrasonic receivers in the activated state in the current signal cycle has one time when the ultrasonic signal is received by the ultrasonic receiver in the current signal cycle, the selected one time among the plurality of times has minimum absolute difference value with a reference time, and the reference time is a time when the ultrasonic signal is received by a previous target receiver used for a previous signal cycle before the current signal cycle; and controlling the state of each of the at least two ultrasonic receivers in the next signal cycle with the updated target receiver as the controlling in the current signal cycle” are neither anticipated nor found obvious over the art of record.  
The closest related prior art of reference, Luo (CN 102525436 A) teaches a control method for an ultrasonic receiving device, the ultrasonic receiving device comprising at least two ultrasonic receivers, and the control method comprising: determining a target receiver of the ultrasonic receiving device (Pg. 8, [0009]: The transmitter (emitter) 111 sends out a test signal, which is reflected by the forehead, and the two receivers (receptor) 112 respectively receive the reflected signal. By comparing the strength of the received signal, the receiver 112 with the stronger signal is used), wherein the target receiver is one of the at least two ultrasonic receivers (Pg. 8, [0009]: two receptors 112); controlling the state of each of the at least two ultrasonic receivers in the next signal cycle (Pg. 8, [0009]; Pg. 9, [0002]: After entering the working state, the receiver 112 with the stronger signal always receives the reflected signal).  Bakish (US 2018/0115855 A1) teaches the target receiver is one of the at least two ultrasonic receivers (111a-111d of microphone array 110) in the ultrasonic receiving device (Speaker 10) that directly faces an ultrasonic transmitting device (FIG. 4); controlling a state of each of the at least two ultrasonic receivers in a current signal cycle ([0016]; [0040]-[0041]; [0074]; [0077]: reflected signals can originate from the sound source which the system aims to enhance such as one or more speakers' speech signals and from noise sources in the environment in which the system is located.  This can be achieved, for example, by directing the sensors to the known or expected locations of noise and/or sound sources and/or to the reflective surfaces in the room), wherein the state of each of the at least two ultrasonic receivers comprises an activated state and a closed state ([0068]; determined whether the speech signal s(t) is active or whether there is no speech activity within the respective time-frequency frame being analyzed).  Molyneux (US 2011/0304497 A1) teaches the controlling comprises: controlling the target receiver and an ultrasonic receiver in the ultrasonic receiving device ([0060]-[0061]: receiver 108 includes a transmission system (i.e., transceiver element 114) and receives the data from the one or more shoe mounted sensors 106 and stores this data and/or transmits it to an input system 122 provided in a remote computer system 120), which has a preset distance to the target receiver ([0050]: based on an amount of time that a player was located within a predetermined distance from the ball during a desired time period).  Elko (US 20080247565 A1) teaches the controlling comprises: controlling the target receiver and an ultrasonic receiver in the ultrasonic receiving device which has a preset distance (estimated distance rL) to the target receiver to be in an activated state ([0035]-[0037]: if the sound source is determined to be a nearfield sound source, then distance estimation unit 408 transmits a control signal 409 to turn on orientation estimation unit 410. In another possible implementation, orientation estimation unit 410 is always on, and control signal 409 can be omitted), and controlling an ultrasonic receiver which does not have the preset distance to the target receiver to be in a closed state ([0035]-[0037]: Otherwise, distance estimation unit 408 determines that the sound source is a farfield sound source and configures control signal 409 to turn off orientation estimation unit 410).
However, Bakish in view of Molyneux in view of Elko do not remedy the deficiencies as claimed because the claimed invention requires “selecting one time from a plurality of times when an ultrasonic signal is received by all ultrasonic receivers in the activated state in the current signal cycle, and determining one ultrasonic receiver, whose time for receiving the ultrasonic signal is the selected one time, to be an updated target receiver used for a next signal cycle after the current signal cycle, wherein each of all ultrasonic receivers in the activated state in the current signal cycle has one time when the ultrasonic signal is received by the ultrasonic receiver in the current signal cycle, the selected one time among the plurality of times has minimum absolute difference value with a reference time, and the reference time is a time when the ultrasonic signal is received by a previous target receiver used for a previous signal cycle before the current signal cycle; and controlling the state of each of the at least two ultrasonic receivers in the next signal cycle with the updated target receiver as the controlling in the current signal cycle”.  Therefore, the amended limitations, in combinations in the claims, were not found in the prior art.

Claim 14 is essentially the same as Claim 1 and refers to a control device for the ultrasonic receiving device of Claim 1.  Therefore Claim 14 is allowed for the same reasons as applied to Claim 1 above.

Claim 17 is essentially the same as Claim 1 and refers to An ultrasonic receiving device, comprising at least two ultrasonic receivers, a memory, and a processor, wherein the memory is configured to store a control program for the ultrasonic receiving device, wherein the control program when executed by the processor causes the processor to perform the control method as recited in claim 1.  Therefore Claim 17 is allowed for the same reasons as applied to Claim 1 above.

Claim 22 is essentially the same as Claim 1 and refers to A computer-readable medium, storing a control program for an ultrasonic receiving device, wherein the control program when executed by a processor causes the processor to perform the control method as recited in claim 1.  Therefore Claim 22 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645

/DANIEL L MURPHY/Primary Examiner, Art Unit 3645